EXHIBIT 10.1

 

EXACT SCIENCES CORPORATION

 

Nonstatutory (Non-Qualified) Stock Option Agreement

Cover Sheet

 

EXACT Sciences Corporation, a Delaware corporation (the “Company”), hereby
grants as of the date below (the “Grant Date”) to the person named below (the
“Optionee”) and the Optionee hereby accepts, an option to purchase the number of
shares (the “Option Shares”) listed below of the Company’s common stock, $.01
par value per share (“Common Stock”), at the price per share and with a vesting
start date (the “Vesting Start Date”) listed below, such option to be on the
terms and conditions specified in the attached Exhibit A.

 

Optionee Name:

 

 

 

 

 

Grant Date:

 

 

 

 

Vesting Start Date:

 

 

 

 

Number of Option Shares:

 

 

 

 

Exercise Price Per Share:

 

 

 

 

 

Payment alternatives

 

 

(specify any or all of

Section 7(a)(i) – (iii))

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the Grant Date set forth above.

 

 

 

 

EXACT SCIENCES CORPORATION

(Optionee Signature)

100 Campus Drive

 

Marlborugh MA 01752

 

 

 

(Street Address)

By:

 

 

 

Name:

 

 

Title:

(City/State/Zip Code)

 

 

 

 

 

 

 

(Social Security Number)

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXACT SCIENCES CORPORATION

 

Nonstatutory (Non-Qualified) Stock Option Agreement

Terms and Conditions

 

1.             Grant Under EXACT Sciences Corporation 2000 Stock Option and
Incentive Plan.  This option is granted pursuant to and is governed by the
Company’s 2000 Stock Option and Incentive Plan (the “Plan”) and, unless the
context otherwise requires, terms used herein shall have the same meaning as in
the Plan.  Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on the Grant Date.

 

2.             Grant as Nonstatutory Stock Option. This option is a nonstatutory
stock option and is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”).

 

3.             Vesting of Option if Business Relationship Continues.  All of the
Option Shares initially shall be unvested shares.  For so long as the Optionee
maintains a continuous service to the Company as an employee, officer, director,
consultant or advisor (a “Business Relationship”) the Option Shares shall become
vested according to the schedule set forth below and the Optionee may exercise
this option as to any vested shares:

 

Vesting Date

 

 

 

Number of Vested Shares

One year from the Vesting Start Date

 

-

 

[        ]% of the Option Shares

 

 

 

 

 

On the first day of each subsequent [one] month period following one year from
the Vesting Start Date

 

-

 

[        ]% of the Option Shares

 

Notwithstanding the foregoing, the Board may, in its discretion, accelerate the
date that any installment of this option becomes exercisable.  The foregoing
rights are cumulative and (subject to Sections 4 or 5 hereof if the Optionee
ceases to have a Business Relationship with the Company) may be exercised only
before the date which is ten years from the date of this option grant.

 

4.             Termination of Business Relationship.

 

(a)           Termination Other Than for Cause.  If the Optionee ceases to
maintain a Business Relationship with the Company, other than by reason of death
or disability as defined in Section 5 or termination for Cause as defined in
Section 4(c), no further installments of this option shall become exercisable,
and this option shall expire (may no longer be exercised) after the passage of
three months from the termination of the Optionee’s Business Relationship, but
in no event later than the scheduled expiration date.  For purposes hereof, a
Business Relationship shall not be considered as having terminated during any
leave of absence if such leave of absence has been approved in writing by the
Company and if such written approval contractually obligates the Company to
continue the Business Relationship of the Optionee after the approved period of
absence; in the event of such an approved leave of absence, vesting of this
option shall be suspended (and the period of the leave of absence shall be added
to all vesting dates) unless otherwise provided in the Company’s written
approval of the leave of absence.  This option shall not be affected by any
change in the type of Business Relationship the Optionee has within or among the
Company and its Subsidiaries so long as the Optionee continuously maintains a
Business Relationship with the Company or any Subsidiary (as defined in the
Plan).

 

(b)           Termination for Cause.  If the Business Relationship of the
Optionee is terminated for Cause (as defined in Section 4(c)), this option shall
expire (that is, may no longer be exercised) upon the Optionee’s receipt of
written notice of such termination and shall thereafter not be exercisable to
any extent whatsoever.

 

(c)           Definition of Cause.  “Cause” shall mean conduct involving one or
more of the following: (i) the substantial and continuing failure of the
Optionee, after notice thereof, to render services to the Company in accordance
with the terms or requirements of his or her Business Relationship;
(ii) disloyalty, gross negligence, willful misconduct, dishonesty, fraud or
breach of fiduciary duty to the Company;  (iii) deliberate disregard of the
rules or policies of the Company, or breach of an employment or other agreement
with the Company, which results in direct or indirect loss, damage or injury to
the Company;

 

2

--------------------------------------------------------------------------------


 

(iv) the unauthorized disclosure of any trade secret or confidential information
of the Company; or (v) the commission of an act which constitutes unfair
competition with the Company or which induces any customer or supplier to breach
a contract with the Company.

 

5.             Death; Disability.

 

(a)           Death.  If the Optionee dies while maintaining a Business
Relationship with the Company, this option may be exercised, to the extent
otherwise exercisable on the date of his or her death, by the Optionee’s estate,
personal representative or beneficiary to whom this option has been transferred
pursuant to Section 9, only at any time within 180 days after the date of death,
but not later than the scheduled expiration date.

 

(b)           Disability.  If the Optionee’s Business Relationship with the
Company is terminated by reason of his or her disability, this option may be
exercised, to the extent otherwise exercisable on the date of cessation of the
Business Relationship, only at any time within 180 days after such cessation of
the Business Relationship, but not later than the scheduled expiration date. 
For purposes hereof, “disability” means “permanent and total disability” as
defined in Section 22(e)(3) of the Code.

 

6.             Partial Exercise.  This option may be exercised in part at any
time and from time to time within the above limits, except that this option may
not be exercised for a fraction of a share.

 

7.             Payment of Exercise Price.

 

(a)           Payment Options.  The exercise price shall be paid by one or any
combination of the following forms of payment that are applicable to this
option:

 

(i)            in cash, or by check payable to the order of the Company;

 

(ii)           if the Common Stock is then traded on a national securities
exchange or on the Nasdaq National Market (or successor trading system),
delivery of an irrevocable and unconditional undertaking, satisfactory in form
and substance to the Company, by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price, or delivery by the
Optionee to the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price;

 

(iii)         subject to Section 7(b) below, if the Common Stock is then traded
on a national securities exchange or on the Nasdaq National Market (or successor
trading system), by delivery of shares of Common Stock owned by the Optionee
having a fair market value equal as of the date of exercise to the option price;
or

 

(iv)          any combination of (i), (ii) and (iii) above.

 

In the case of (iii) above, fair market value as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (x) the last reported
sale price (on that date) of the Common Stock on the principal national
securities exchange on which the Common Stock is traded, if the Common Stock is
then traded on a national securities exchange; or (y) the last reported sale
price (on that date) of the Common Stock on the Nasdaq National Market (or
successor trading system), if the Common Stock is not then traded on a national
securities exchange.

 

(b)           Limitations on Payment by Delivery of Common Stock.  If Section
7(a)(iii) is applicable, and if the Optionee delivers Common Stock held by the
Optionee (“Old Stock”) to the Company in full or partial payment of the exercise
price and the Old Stock so delivered is subject to restrictions or limitations
imposed by agreement between the Optionee and the Company, an equivalent number
of Option Shares shall be subject to all restrictions and limitations applicable
to the Old Stock to the extent that the Optionee paid for the Option Shares by
delivery of Old Stock, in addition to any restrictions or limitations imposed by
this Agreement.  Notwithstanding the foregoing, the Optionee may not pay any
part of the exercise price hereof by transferring Common Stock to the Company
unless such Common Stock has been owned by the Optionee free of any substantial
risk of forfeiture for at least six months.

 

8.             Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, this option may be exercised by written notice to the Company
at its principal executive office, or to such transfer agent as the Company
shall designate.  Such notice shall state the election to exercise this option
and the number of Option Shares for which it is being exercised and shall be
signed by the person or persons so exercising this option.  Such notice shall be
accompanied by payment of the full purchase price of such shares,

 

3

--------------------------------------------------------------------------------


 

and the Company shall deliver a certificate or certificates representing such
shares as soon as practicable after the notice shall be received.  Such
certificate or certificates shall be registered in the name of the person or
persons so exercising this option (or, if this option shall be exercised by the
Optionee and if the Optionee shall so request in the notice exercising this
option, shall be registered in the name of the Optionee and another person
jointly, with right of survivorship). In the event this option shall be
exercised, pursuant to Section 5 hereof, by any person or persons other than the
Optionee, such notice shall be accompanied by appropriate proof of the right of
such person or persons to exercise this option.

 

9.             Option Not Transferable.  This option is not transferable or
assignable except by will or by the laws of descent and distribution.  During
the Optionee’s lifetime only the Optionee can exercise this option.

 

10.          No Obligation to Exercise Option.  The grant and acceptance of this
option imposes no obligation on the Optionee to exercise it.

 

11.          No Obligation to Continue Business Relationship.  Neither the Plan,
this Agreement, nor the grant of this option imposes any obligation on the
Company to have a Business Relationship with the Optionee.

 

12.          No Rights as Stockholder until Exercise.  The Optionee shall have
no rights as a stockholder with respect to the Option Shares until such time as
the Optionee has exercised this option by delivering a notice of exercise and
has paid in full the purchase price for the shares so exercised in accordance
with Section 8.  Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to such
date of exercise.

 

13.          Capital Changes and Business Successions.  The Plan contains
provisions covering the treatment of options in a number of contingencies such
as stock split and mergers.  Provisions in the Plan for adjustment with respect
to stock subject to options and the related provisions with respect to
successors to the business of the Company are hereby made applicable hereunder
and are incorporated herein by reference.

 

14.          Withholding Taxes.  If the Company in its discretion determines
that it is obligated to withhold any tax in connection with the exercise of this
option, or in connection with the transfer of, or the lapse of restrictions on,
any Common Stock or other property acquired pursuant to this option, the
Optionee hereby agrees that the Company may withhold from the Optionee’s wages
or other remuneration the appropriate amount of tax.  At the discretion of the
Company, the amount required to be withheld may be withheld in cash from such
wages or other remuneration or in kind from the Common Stock or other property
otherwise deliverable to the Optionee on exercise of this option.  The Optionee
further agrees that, if the Company does not withhold an amount from the
Optionee’s wages or other remuneration sufficient to satisfy the withholding
obligation of the Company, the Optionee will make reimbursement on demand, in
cash, for the amount underwithheld.

 

15.          Lock-up Agreement. The Optionee agrees that in the event that the
Company effects an underwritten public offering of Common Stock registered under
the Securities Act, the Option Shares may not be sold, offered for sale or
otherwise disposed of, directly or indirectly, without the prior written consent
of the managing underwriter(s) of the offering, for such period of time after
the execution of an underwriting agreement in connection with such offering that
all of the Company’s then directors and executive officers agree to be similarly
bound.

 

16.          Provision of Documentation to Optionee.  By signing this Agreement
the Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

17.          Compliance with Securities Act.  The Company shall not be obligated
to sell or issue any Common Stock or other securities pursuant to the exercise
of this option unless the shares of Common Stock or other securities with
respect to which this option is being exercised are at that time effectively
registered or exempt from registration under the Securities Act of 1933, as
amended, and applicable state securities laws.  In the event shares or other
securities shall be issued which shall not be so registered, the Optionee hereby
represents, warrants and agrees that he will receive such shares or other
securities for investment and not with a view to their resale or distribution,
and will execute an appropriate investment letter satisfactory to the Company
and its counsel.

 

18.          Amendment of Option.  The Board may amend, modify or terminate this
option including, but not limited to, substituting therefore another option of
the same or a different type, and changing the date of exercise or realization,
provided that, the Optionee’s consent to such action shall be required unless
the Board determines that the action, taking into account any related action,
would not materially and adversely affect the Optionee.

 

4

--------------------------------------------------------------------------------


 

19.          Miscellaneous.

 

(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Optionee, to the address set forth on the Cover
Sheet or at the address shown on the records of the Company, and if to the
Company, to the Company’s principal executive offices, attention of the
Corporate Secretary.

 

(b)           Entire Agreement; Modification.  This Agreement and the Plan
constitutes the entire agreement between the parties relative to the subject
matter hereof, and supersedes all proposals, written or oral, and all other
communications between the parties relating to the subject matter of this
Agreement.

 

(c)           Fractional Shares.              If this option becomes exercisable
for a fraction of a share because of the adjustment provisions contained in the
Plan, such fraction shall be rounded down to the nearest whole share.

 

(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 9 hereof.

 

(f)            Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the Delaware, without giving effect
to the principles of the conflicts of laws thereof.

 

5

--------------------------------------------------------------------------------